This case is before the court on motion of appellee to affirm on certificate because of the failure of appellant to file the transcript in this court within the time provided by law.
The record discloses that final judgment was entered by the trial court on July 13, 1933. Motion for new trial was overruled July 15, 1933. The appeal to this court was perfected by the filing of bond on July 27, 1933. The appellant has wholly failed to file in this court a transcript of the proceedings. Under the provisions of Revised Statutes, art. 1841, the appellee is entitled to have the judgment of the trial court affirmed. Beaver v. Beaver (Tex.Civ.App.) 57 S.W.2d 279. The appellant concedes this to be true, and agrees that the judgment of the trial court may be so affirmed, and it is so ordered.